                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LEE HUNT, as Personal Representative of
Estate of James Butler, and PEARL YEAST,

       Plaintiffs,

v.                                                                     Civ. No. 17-682 MV/SCY

TRI-STATE CARE FLIGHT, LLC, and
VALERIE CAVIGNEAUX, as Personal Representative
of Estate of David Cavigneaux,

       Defendants.

             PROPOSED FINDINGS AND RECOMMENDATION TO DENY
                     PLAINTIFFS’ MOTION TO REMAND

       Plaintiffs filed this case in state court and Defendants promptly removed it to federal

court, alleging that Plaintiffs’ joinder of Defendant Estate of David Cavigneaux (“Defendant

Estate”) was fraudulent. Doc. 1. Plaintiffs disagree and seek remand to state court. Doc. 22.

United States District Judge Martha Vazquez referred Plaintiffs’ motion to remand to me to issue

proposed findings and a recommended disposition. Doc. 43. Because Plaintiffs do not state a

cause of action against Defendant Estate and they have failed to make any allegations inside or

outside the pleadings under which they could possibly prevail against Defendant Estate, I

recommend denying Plaintiffs’ motion for remand.

I.     Factual Allegations

       In the early morning hours of July 17, 2014, a helicopter air ambulance owned by

Defendant Tri-State Care Flight, LLC (“Tri-State”) and piloted by David Cavigneaux crashed,

killing Cavigneaux, James Butler, and Rebecca Serkey. Compl. (Doc. 1-2) at ¶¶ 76-82. Plaintiffs

(the Estate of James Butler and the wife of James Butler) allege that Defendant Tri-State

contacted Cavigneaux and arranged the flight without providing Cavigneaux information

                                                1
 
essential to making an informed decision about whether to accept the flight. Compl. ¶¶ 77, 79-

80. Specifically, Plaintiffs allege that Defendant Tri-State did not advise Cavigneaux about the

dangerous weather conditions that night or that other pilots had turned down the same flight

because of dangerous weather conditions. Compl. at ¶¶ 79-80. Plaintiffs also allege that

Defendant Tri-State pressured pilots to take flights into dangerous weather conditions and that,

when it pressured Cavigneaux to take the July 17, 2014 flight, it “either expected an injury or

death to occur to a crew member like Jamie Butler, or utterly disregarded the consequences of its

decisions . . ..” Compl. at ¶ 90.

        In contrast to the complaint’s many references to Defendant Tri-State, references to

Defendant Estate comprise a small part of Plaintiffs’ complaint. What, if any, allegations

Plaintiffs make against Defendant Estate are central to resolution of Plaintiffs’ motion to remand

and so discussion of allegations against Defendant Estate are incorporated into the analysis

below rather than set forth now.

II.     Procedural History

        Plaintiffs filed their complaint in state court on May 16, 2017. Doc. 1-2. Defendant Tri-

State removed this case to federal court on June 29, 2017 based on diversity jurisdiction and the

premise that Plaintiffs fraudulently joined Defendant Estate. Doc. 1 at 1-2. Plaintiffs responded

to this removal by filing the present motion for remand. Doc. 22.

III.    Legal Standard

        An action is removable from state court if the federal district court has original

jurisdiction over the matter. 28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. § 1332(a), a federal

district court possesses original subject-matter jurisdiction over a case when the parties are

diverse in citizenship and the amount in controversy exceeds $75,000.00. See Johnson v.

Rodrigues, 226 F.3d 1103, 1107 (10th Cir. 2000). As the party invoking the Court’s jurisdiction
                                                  2
 
in this case, Defendants “bear the burden of establishing that the requirements for the exercise of

diversity jurisdiction are present.” See Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290

(10th Cir. 2001) abrogated on other grounds by Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547 (2014); see also Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002)

(“The burden of establishing subject-matter jurisdiction is on the party asserting jurisdiction.”).

There is a presumption against removal jurisdiction. See Laughlin v. Kmart Corp., 50 F.3d 871,

873 (10th Cir. 1995); see also Okla. Farm Bureau Mut. Ins. Co. v. JSSJ Corp., 149 F. App’x

775, 778 (10th Cir. 2005) (unpublished) (explaining that “[g]iven the limited scope of federal

jurisdiction, there is a presumption against removal, and courts must deny such jurisdiction if not

affirmatively apparent on the record.”).

IV.    Analysis

       Defendants do not dispute that Defendant Estate is a New Mexico resident that, if

properly joined, would defeat federal diversity jurisdiction. Instead, Defendants argue that the

New Mexico Workmen’s Compensation Act (“WCA”) precludes Plaintiffs’ lawsuit against

Defendant Estate and, therefore, the inclusion of Defendant Estate in this lawsuit was

fraudulently done to defeat federal diversity jurisdiction. Specifically, Defendants assert that, to

step outside the boundaries of the WCA and successfully sue Cavigneaux, Plaintiffs must be able

to demonstrate that Cavigneaux’s conduct was willful and that it proximately caused Plaintiffs’

injuries. Defendants assert that Plaintiffs’ complaint fails to set forth facts under which Plaintiffs’

lawsuit against Defendant Estate could possibly succeed. Conversely, Plaintiffs contend that

their complaint does contain allegations against Defendant Estate under which they could

possibly prevail. Plaintiffs alternatively assert that the Court should allow them to amend their

complaint. I agree with Defendants that Plaintiffs’ complaint does not allege facts under which



                                                  3
 
their lawsuit against Defendant Estate could possibly succeed. I do not address Plaintiffs’ request

to amend their complaint because that issue is not properly before me.

        Plaintiffs also argue that any deficiencies in their complaint are not fatal to their remand

motion because, in considering whether Plaintiffs could possibly prevail against Defendant

Estate, the Court may look outside the pleadings. If the Court does so, Plaintiffs argue, it will see

that Plaintiffs’ lawsuit against Defendant Estate is viable. I disagree. Defendants have met their

burden of demonstrating that Plaintiffs’ lawsuit against Defendant Estate could not possibly

succeed and nothing Plaintiffs have cited to indicates otherwise.

        Finally, Plaintiffs argue that this case is not removable because it originated under the

WCA and federal law bars removal of a worker’s compensation lawsuit to federal court. Doc. 23

at 15. Defendants counter that Plaintiffs are not suing under the WCA and, because Plaintiffs’

claims arise outside the WCA, federal law precluding the removal of WCA cases to federal court

does not apply. Defendants are correct.

        A. Law Regarding Fraudulent Joinder

        “In order to invoke diversity jurisdiction, a party must show that complete diversity of

citizenship exists between the adverse parties. . . . Complete diversity is lacking when any of the

plaintiffs has the same residency as even a single defendant.” Dutcher v. Matheson, 733 F.3d

980, 987 (10th Cir. 2013). As stated above, while Defendants do not dispute that Plaintiff and

Defendant Estate are both citizens of New Mexico, Defendants contend that the case was

properly removed because Plaintiffs fraudulently joined Defendant Estate in an attempt to defeat

diversity jurisdiction.

        “To establish fraudulent joinder, the removing party must demonstrate either: (1) actual

fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Dutcher, 733 F.3d at 988. “The defendant
                                                    4
 
seeking removal bears a heavy burden of proving fraudulent joinder, and all factual and legal

issues must be resolved in favor of the plaintiff.” Id. (internal citation omitted).

       “While a court normally evaluates the propriety of a removal by determining whether the

allegations on the face of the complaint satisfy the jurisdictional requirements, fraudulent joinder

claims are assertions that the pleadings are deceptive. Thus, in cases where fraudulent joinder is

claimed, we have directed courts to ‘pierce the pleadings, consider the entire record, and

determine the basis of joinder by any means available.’” Nerad v. AstraZeneca Pharmaceuticals,

Inc., 203 Fed. Appx. 911, 913 (10th Cir. 2006) (quoting Dodd v. Fawcett Publ'ns, Inc., 329 F.2d

82, 85 (10th Cir.1964) (citations omitted)). “In so doing, the court must decide whether there is a

reasonable basis to believe the plaintiff might succeed in at least one claim against the non-

diverse defendant. A ‘reasonable basis’ means just that: the claim need not be a sure-thing, but it

must have a basis in the alleged facts and the applicable law.” Nerad, 203 F. App’x 913.

       B. Defendants Have Demonstrated That Plaintiffs Cannot Possibly Meet the
          Delgado Test

       The parties agree that the New Mexico Supreme Court’s decision in Delgado v. Phelps

Dodge Chino, Inc., 2001-NMSC-034, 34 P.3d 1148, provides the framework for analyzing

whether Plaintiffs’ claims against Defendants possibly could succeed. Doc. 23 at 1, Doc. 28 at 1,

Doc. 30 at 1-2. The plaintiff in Delgado was the estate of a worker who died during an explosion

at his employer’s smelting plant. 2001-NMSC-034, ¶ 1. The estate alleged that the worker’s

supervisor sent the worker into an extremely dangerous situation knowing that the worker likely

would be seriously hurt. Id. ¶ 7. In response, the defendants argued that, even if this were true,

the death was still an accident and therefore damages were only recoverable under the WCA. Id.

¶¶ 1, 7. The New Mexico Supreme Court disagreed and held, “that when an employer

intentionally inflicts or willfully causes a worker to suffer an injury that would otherwise be

                                                   5
 
exclusively compensable under the Act, that employer may not enjoy the benefits of exclusivity,

and the injured worker may sue in tort.” Id. ¶ 24. The court then further held that

        willfulness renders a worker’s injury non-accidental, and therefore outside the
        scope of the Act, when: (1) the worker or employer engages in an intentional act
        or omission, without just cause or excuse, that is reasonably expected to result in
        the injury suffered by the worker; (2) the worker or employer expects the
        intentional act or omission to result in the injury, or has utterly disregarded the
        consequences; and (3) the intentional act or omission proximately causes the
        injury.

Id. ¶ 26.

        The court explained that the first prong in its test “presents an objective threshold

question” under which district courts must “determine whether a reasonable person would expect

the injury suffered by the worker to flow from the intentional act or omission.” Id.1 This prong,

then, begs the question of what intentional act or omission of Cavigneaux is at issue. A review of

Plaintiffs’ complaint does not answer this question, as the complaint focuses not on Defendant

Estate’s (Cavigneaux’s) conduct but, instead, on the alleged conduct of co-Defendant Tri-State.

The most obvious place to look for Cavigneaux’s alleged intentional act or omission is the cause

of action section of Plaintiffs’ complaint. But Plaintiffs’ complaint contains no cause of action

against Defendant Estate at all. Plaintiffs entitle their only non-consortium cause of action “Tri-

State’s Willful or Reckless Misconduct Resulting in Wrongful Death.” Compl. at pg.11

(emphasis added). The paragraphs that follow then fail to make any allegations against

Defendant Estate. Compl. ¶¶ 85-91. Because Plaintiffs’ complaint contains no cause of action

against Defendant Estate, the Court can only guess at what intentional act or omission of

Cavigneaux might possibly support a claim against Defendant Estate.


                                                            
1
   The court recognized “that certain workers, such as firefighters and police, may incur injuries that are
reasonably expected, but which nevertheless fail this prong because the intentional act or omission was
done with ‘just cause or excuse.’” Id. ¶ 27. Whether the need to transport the patient in this case qualified
as a “just cause or excuse” is a factual issue not currently before the Court.
                                                      6
 
       Faced with the reality that they have not brought a cause of action against Defendant

Estate, Plaintiffs in their reply cite to portions of their complaint where they set forth the duties

of a pilot to “identify and document the highest obstacle on the route of flight”, to “hold

instrument ratings”, and to do a “preflight risk analysis of the weather”. Doc. 41 at 4. Plaintiffs’

complaint, however, does not allege that Cavigneaux failed to complete these duties.

       Next, Plaintiffs cite to paragraph 78 of their complaint where they assert that “David

Cavigneaux immediately accepted the flight and at 12:50 a.m. he . . . departed . . ..” Doc. 41 at 4

(quoting Compl. ¶ 78). Again, however, Plaintiffs do not connect this allegation with an

assertion of wrongdoing on the part of Cavigneaux. Even taking Plaintiffs’ allegation as true, no

reasonable person could possibly conclude, as required under the first Delgado prong, that

simply by accepting the flight, Cavigneaux “engage[d] in an intentional act or omission, without

just cause or excuse, that [was] reasonably expected to result in the injury suffered by the

worker”. Delgado, 2001-NMSC-034, ¶ 26.

       Further, reading paragraph 78 in context undermines, rather than supports, Plaintiffs’

argument. Paragraph 78 is contained in a section of Plaintiffs’ complaint where they set forth the

many pieces of information they allege Defendant Tri-State should have, but did not, provide

Cavigneaux. For instance, in paragraph 77 Plaintiffs allege that Defendant Tri-State did not tell

“David Cavigneaux that two other crews had declined the same flight request due to dangerous

weather.” Compl. ¶ 77. In paragraph 79 Plaintiffs allege, “there is no record of pilot David

Cavigneaux or the medical team receiving information about the weather before taking the

flight.” Compl. at ¶ 79. Thus, read in context, paragraph 78 implies that Cavigneaux immediately

accepted the flight because Defendant Tri-State did not provide Cavigneaux with information

Cavigneaux needed to make an informed decision. Even taking as true Plaintiffs’ allegation that

“David Cavigneaux knew of and experienced pressure by the owners and management of Tri-
                                                   7
 
State to take as many flights as possible and to take undue risks in dangerous weather

conditions” (Doc. 41 at 4 (quoting Compl. ¶ 81)), no reasonable person could conclude that

Cavigneaux should have expected that he and his crew would die because of his decision to

immediately accept the July 17 flight. As a result, Plaintiffs’ argument that their complaint

contains allegations through which they could possibly prevail against Defendant Estate based on

Delgado is without merit.

       The second prong of the Delgado analysis is even more difficult for Plaintiffs to possibly

establish. This prong “requires an examination of the subjective state of mind of the worker or

employer”. Delgado, 2001-NMSC-034, ¶ 28. This prong is satisfied “if the worker or employer

decided to engage in the act or omission without ever considering its consequences. If, on the

other hand, the worker or employer did consider the consequences of the act or omission, this

prong will be satisfied only when the worker or employer expected the injury to occur”. Id. “It

will not be enough, for example, to prove that the worker or employer considered the

consequences and negligently failed to expect the worker’s injury to be among them.” Id.

       Although not in their complaint, Plaintiffs set forth a theory of liability against Defendant

Estate in their reply: “Cavigneaux succumbed to Tri-State’s pressure and willfully chose not to

conduct a risk assessment before flying a helicopter into deadly conditions.” Doc. 41 at 1.

Plaintiffs also assert that the Court may look beyond the complaint to determine whether there is

any possibility that they would be able to establish a cause of action against Defendant Estate.

Doc. 23 at 9. This raises the question of whether the Court may consider an argument or

assertion made for the first time in a reply brief in deciding whether Plaintiffs could possibly

prevail against Defendant Estate. See Gutierrez v. Cobos, 841 F.3d 895, 902 (10th Cir. 2016)

(indicating that “a party waives issues and arguments raised for the first time in a reply brief.”).



                                                  8
 
       Setting aside the issue of whether the Court should consider an allegation made for the

first time in a reply brief, the Court notes that Plaintiffs’ argument that the Court should look

beyond Plaintiffs’ complaint is a double-edged sword. This proposition of law traces back to the

Tenth Circuit’s decision in Smoot v. Chicago, R.I. & P.R. Co., 378 F.2d 879, 881-82 (10th Cir.

1967). There, the Tenth Circuit stated, “upon specific allegations of fraudulent joinder the court

may pierce the pleadings, consider the entire record, and determine the basis of joinder by any

means available.” Id. at 882 (internal citations omitted). In the very next sentence, however, the

Tenth Circuit concluded, “[t]he joinder of a resident defendant against whom no cause of action

is stated is patent sham . . ..” Id. Thus, it appears that, even though the Tenth Circuit allows

district courts to look beyond the complaint in at least some circumstances, the Tenth Circuit also

considers the joinder of a defendant against whom a cause of action has not even been asserted to

necessarily have been fraudulent.

       Further, even if the Court considers Plaintiffs’ allegation that Cavigneaux failed to

conduct a risk assessment, Plaintiffs still could not possibly prevail against Defendant Estate.

This allegation sounds in negligence not willfulness, and falls short of possibly establishing that

Cavigneaux subjectively “expected the injury to occur.” In other words, to prevail under the

second prong of Delgado, Plaintiffs would have to show that Cavigneaux expected that he and

his crew would crash and die, but then decided to pilot the flight anyway. Plaintiffs’ allegation

that Cavigneaux failed to conduct a risk assessment cannot possibly support a finding that

Cavigneaux subjectively expected this failure to lead to the deaths of himself and his crew. For

the above reasons, I conclude that Plaintiffs have not set forth allegations under which they could

possibly satisfy the second prong of Delgado test.

       Finally, regarding the last Delgado prong, Plaintiffs assert in their reply that “Mr.

Cavigneaux, being aware of the company’s practice of disciplining pilots who refused flights,
                                                  9
 
gave in to the pressure and put the rest of the crew in danger by immediately accepting the flight

and without assessing the risk involved. [Complaint] ¶¶ 80-81. As a direct result of Defendants’

decisions in disregard of the well-known risks of flying in the conditions that existed on July 17,

2014, the air ambulance predictably crashed, killing everyone onboard, including Plaintiffs’

decedent Jamie Butler and pilot Cavigneaux.” Doc. 41 at 8. Again setting aside concerns that

Plaintiffs raised this argument for the first time in their reply brief, I note that Plaintiffs’ first

allegation is inconsistent with their second. First, Plaintiffs allege that Cavigneaux put the rest of

the crew in danger by immediately accepting the flight without assessing the risk involved.

Taking Plaintiffs’ allegations as true, Cavigneaux was unaware of the risks presented by the

weather because he did not, but should have, assessed these risks. Thus, the risks Plaintiffs are

really saying Cavigneaux disregarded are the risks associated with not checking the weather.

Doc. 41 at 8 (Cavigneaux “put the rest of the crew in danger by immediately accepting the flight

and without assessing the risk involved.”); see also Doc. 23 at 5 (“David Cavigneaux knew of

the Tri-State and FAA safety rules that required preflight risk assessments, but he did none.”).

While this omission (not checking the weather) could be a proximate cause of the crash, it is not

the proximate cause Plaintiffs assert in their reply. Rather than asserting failure to check the

weather as a proximate cause, Plaintiffs assert that the proximate cause of the crash was

disregarding the known risk of flying “in the conditions that existed on July 17, 2014.”

Cavigneaux could not possibly be liable under Plaintiffs’ proximate cause theory because, taking

Plaintiffs’ allegations as true, Cavigneaux was unaware of the conditions that existed on July 17,

2014.

        For the reasons set forth above, I conclude that, with regard to Defendant Estate,

Plaintiffs could not possibly establish willfulness on the part of Cavigneaux as Delgado requires.



                                                    10
 
As a result, I recommend that the Court find that Defendant Estate was fraudulently joined in this

case and deny Plaintiffs’ motion to remand on this basis.

       C. This Lawsuit Is Not Subject to WCA Prohibition Against Removal

       As an alternative argument in their opening brief, Plaintiffs assert that this case cannot be

removed to federal court because “[t]hese claims arise out of the wrongful actions of an

employer and co-employee of James Butler” that “originated under the workers’ compensation

laws of New Mexico.” Doc. 23 at 15. Plaintiffs point out that “[a] civil action in any State court

arising under the workmen’s compensation laws of such state may not be removed to any

district court of the United States.” Id. (quoting 28 U.S.C. § 1445(c) and adding emphasis).

This argument, which Plaintiffs do not continue to pursue in their reply, is clearly without merit.

       I agree with Plaintiffs that, if they were proceeding under the WCA, this Court would not

have jurisdiction to hear the case. 28 U.S.C. § 1445(c). If Plaintiffs were pursuing a cause of

action under the WCA, however, they would also be limited to the exclusivity provisions of the

WCA and to the damages available under the WCA. That Plaintiffs are not proceeding under the

WCA is first demonstrated by the fact that Plaintiffs’ complaint makes no mention of the WCA.

Second, the very purpose of the Delgado analysis Plaintiffs urge this Court to undergo is to

determine whether Defendants’ conduct is “outside the scope of the [WCA].” Delgado, 131

N.M. at 281. Plaintiffs argue it is. Indeed, Plaintiffs must argue that Defendants engaged in

willful conduct because that is the only way Plaintiffs can bring a lawsuit and recover damages

outside the confines of the WCA. In other words, the premise of Plaintiffs’ lawsuit is that this

case is not a workmen’s compensation case. Plaintiffs cannot then credibly and simultaneously

argue that section 1445(c) applies because this case is actually a workmen’s compensation case.

 



                                                 11
 
       D. Plaintiffs’ Request to Amend Their Complaint

       In their motion and reply, Plaintiffs request that they be permitted to amend their

complaint if the Court has any doubt as to whether they have adequately pled a Delgado claim

against Defendant Estate. Doc. 23 at 18, Doc. 41 at 8-9. Whether Plaintiffs should be permitted

to move to amend their complaint as part of their motion to remand, and in disregard of local

rules addressing the process to move to amend, is a matter of discretion for the presiding judge.

See D.N.M.LR-Civ. 15.1 (providing process to move to amend). The Court did not refer to me

the question of whether Plaintiffs’ request to amend their complaint is properly before the Court

and, if it is, whether Plaintiffs should be permitted to amend their complaint. Absent a referral, I

cannot, and do not, consider this issue.

       FOR THE ABOVE STATED REASONS, I RECOMMEND that the Court deny

Plaintiffs’ Motion to Remand (Doc. 22). I further recommend that the Court dismiss Defendant

Estate from the case without prejudice because Defendant Estate was fraudulently joined in this

action. See Brazell v. Waite, 525 F. App’x 878, 884 (10th Cir. 2013) (unpublished) (indicating

that dismissal without prejudice of fraudulently joined party is appropriate once court determines

that the party was fraudulently joined with respect to all claims); Anderson v. Lehman Brothers

Bank, FSB, 528 F. App’x 793, 796 (10th Cir. 2013) (unpublished) (same).




                                                      ____________________________________
                                                      UNITED STATES MAGISTRATE JUDGE

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen-day period
if that party wants to have appellate review of the proposed findings and recommended
disposition. If no objections are filed, no appellate review will be allowed.

                                                 12
 
